Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/GB2017/053655 filed 12/04/2017, which claims the benefit of the priority of Great Britain Application No. 1620611.2 filed 12/05/2016. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 04/19/2021 and 04/27/2021 have been considered by the examiner.
Claim Objections - Withdrawn 
The objection of claim 1 is withdrawn in light of applicants’ amendment to claim 1.

Claim Status
Examiner acknowledges the receipt of the response to the non-final action which amended claims 1, 7, 9, 21, 27 and 28 and cancelled claim 25.

Claim Rejections - 35 USC § 112 -Withdrawn
The rejection of claims 21-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment of claims 21.

Declaration for application 16/466,194
Applicant submitted the declaration where applicant argues that when different cell penetrating peptides were conjugated to the GIP/GLP analog, the sequence DA4 and DA5 which were fused to 6 Lys tail and TAT-derived peptide respectively, were able to significantly improve blood brain barrier penetration. Applicant further argues that improved blood brain barrier penetration does not automatically occur when conjugating any cell penetrating peptide to DA3.
The declarations presented by the applicant are not persuasive because it is already known in the art the GLP analogs can cross the blood brain barrier as disclosed by Athauda et al. Athauda discloses that GLP-1 analogs can cross the blood–brain barrier and stimulate the GLP-1 receptor in the brain and that the stimulation of the GLP-1 receptor has shown effects on mitochondrial function, protein aggregation, neuroinflammation, synaptic plasticity, learning and memory in multiple experimental models of PD and AD (abstract). Therefore, this is already known in the art. In addition, with regards to the addition of the lysine residues, Thorkildsen discloses that the peptide ZP10A, which has the modification of the addition of the instant SEQ ID NO: 3, the lysine residues, had a better receptor binding and that its affinity for the human GLP-1 receptor was 4-fold greater than the affinity of the unmodified GLP-1 (please see abstract as well as materials and methods section). Therefore, there is an expectation that the peptide modified by the addition of the lysine residues would give better results consistent to what the applicant is claiming given that Thorkildsen discloses that the modified peptide had better affinity to the receptor.
Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1, 7, 9, 11, 12, and 14-24, 26-28 under 35 U.S.C. 103 as being unpatentable over WO 2013/192129 (hereinafter “the ‘129 publication”) in view of Thorkildsen et al. in (J Pharmacol Exp Ther, 307 (2003), pp. 490-496) and Ji et al. in (brain research 1634 (2016) 1–11) as evidenced by Murphy et al. in (J Alzheimer’s Dis. 2010 January; 19(1): 311) is maintained.

‘129 teaches a GIP/GLP-1 co-agonist peptide [0047] with 80% sequence identical to the instant SEQ ID NO: 1 ([0012], CLAIM 46, SEQ ID NO: 182): 
HX2X3GTFTSDX10SKYLX15X16X17X18X19X20X21FVQWLX27X28X29X30PSSGX35PPPS (SEQ ID NO: 66), wherein X2 is AIB; X3 is Glu or an amino acid of Structure I, II, or III; X10 is Tyr; X15 is Glu or Asp;
X16 is any amino acid, optionally, any amino acid other than Gly, Pro, and Ser; e.g., Glu, Ala, alpha, alpha-disubstituted amino acid (e.g., AIB), His, Lys, Glu; X17 is Arg, His, Glu; X18 is Arg or Ala; X19 is Ala or alpha, alpha disubstituted amino acid
X20 is a selected from group consisting of: alpha, alpha-disubstituted amino acid (e.g. AIB) or Glu or His, Lys, or Ala; X21 is an acidic amino acid, optionally, Asp or Glu;
X27 is Leu, Ala, Nle, or Met; X28 is Ala or an acidic amino acid (optionally, Asp or Glu);
X29 is aliphatic, e.g., Ala or Gly or AIB or Val; X30 is small aliphatic amino acid, e.g., Ala or Gly
X35 is Ala or a basic amino acid (optionally, Arg or Lys); wherein, when X28 is an acidic amino acid, X35 is a basic amino acid; wherein, when X10 is Tyr, the peptide comprises at position 40 an amino acid covalently attached to a C12 to C18 acyl or alkyl group, and, wherein, optionally, the peptide comprises Gly at position 41, and the C-terminal amino acid of the peptide is amidated (claim 1 and [0012].
Below is the sequence query match

    PNG
    media_image1.png
    79
    550
    media_image1.png
    Greyscale

It should be noted that the sequence of ‘129 is about 80% identical to the instant SEQ ID NO: 1 but the biological activity is still maintained (i.e. the therapeutic activity). The sequence of the ‘129 publication does not include the addition of the instant SEQ ID NO: 3, which are lysine residues.
Ji teaches that GIP/GLP-1 co-agonist peptide with amino acid sequence YXEGTFTSDYSIYLDKQAAXEFVNWLLAGGPSSGAPPPSKNH2, wherein X is aminoisobutyric acid (p. 8, col. 2, section 4.1). Ji further discloses that the peptide displayed neuroprotective properties in animal models of Parkinson’s and Alzheimer’s disease. Ji further discloses that the peptide 
The difference between the peptide of Ji and the instant peptide is the additional lysine residues.
Thorkildsen et al. teaches a glucagon-like peptide receptor agonist for use in preventing diabetic progression. Thorkildsen further teach that the peptide ZP10A, comprises the glucagon-like peptide receptor agonist with an extension of 5 lysine residues (KKKKK-NH2). Thorkildsen further teach the glucagon-like peptide receptor agonist with an extended 5 lysine residues had better receptor binding and that its affinity for the human GLP-1 receptor was 4-fold greater than the affinity of the unmodified GLP-1 (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the GIP/GLP-1 co-agonist peptide of ‘129 with the addition of five lysine residues or equivalent peptides as taught by Thorkildsen because, Thorkildsen discloses that such peptides had better binding affinity. Since ‘129 discloses that the successful peptide is determined by the affinity of the peptide to bind to the glucagon receptor [00549-00550], a skilled artisan would be motivated and have a reasonable expectation of success in modifying the peptide of ‘129 by adding lysine residues or equivalent peptides because Thorkildsen teaches that such peptides had better receptor binding and that its affinity for the human GLP-1 receptor was 4-fold greater than the affinity of the unmodified GLP-1. In addition a skilled artisan would be motivated and have a reasonable expectation of success in modifying the peptide of ‘129 by adding lysine residues or equivalent peptides as taught by Thorkildsen and 
Regarding claim 7 and 9, ‘129 teaches a glucagon-like peptide receptor agonist with amino sequence of SEQ ID NO: 182 ([0012], CLAIM 46), which is 80% identical to the instant SEQ ID NO: 11 and 12. The difference between the instant peptide and the peptide of ‘129 is the addition of the lysine residues which accounts for the 20% difference. Even though the peptide of ‘129 is not 100% identical to the instant peptides, the biological activity of the peptide such as the use in treating neurological conditions such as Alzheimer’s is disclosed. Therefore, the 20% difference does not impact the biological function of the peptide given that the peptide was still effective for the treatment of neurological conditions such as Alzheimer’s disease. In addition, a skilled artisan would be motivated to modify the peptide by adding the lysine residues since Thorkildsen discloses that GLP peptides modified by the addition of the lysine residues had better receptor binding.
Regarding claim 11 and 14, ‘129 teaches that the peptide comprises a hydrophilic moiety conjugated to it [0059]. ‘129 further teaches that the hydrophilic moiety can be water soluble [00349, 00356, 00377] and that it can be polyethylene glycol [0059, 00380] and that the molecular weight of the PEG can be 20kDa and 40kDa [00383, 00534]. 
Regarding claim 12, ‘129 teaches that the hydrophilic moiety covalently linked to amino acids at position 16, 17, 21, 24, or 29 [00370, 00381].
Regarding claim 15 and 16, ‘129 teaches that a lipophilic substituent is conjugated to the peptide, that it is an acyl group [0062, 0070-0074] and that it can be a fatty acid such as C10 
Regarding claim 17 and 18, ‘129 teaches that the acylation is at the C-terminus of the peptide and that a spacer conjugates the lipophilic substituent to an amino acid residue (claim 81 and [0081-0094]). 
Regarding claim 19 and 20, ‘129 further teaches that the spacer can be any amino acid, for example, hydrophobic amino acid, e.g., Gly, Ala, Val, Leu, He, Trp, Met, Phe, Tyr, 6-amino hexanoic acid, 5-aminovaleric acid, 7-aminoheptanoic acid, and 8-aminooctanoic acid [0084-0086]. In other aspects, ‘129 teaches that the spacer is an acidic residue, e.g., Asp, Glu, homoglutamic acid, homocysteic acid, cysteic acid, gamma-glutamic acid [0084 -0089].
Regarding claim 21, 24, 26 and 27, ‘129 further teaches that the peptide used for treatment of neurodegenerative diseases, including but not limited to Alzheimer's disease, Parkinson's disease, epilepsy, Huntington's disease, Tourette's syndrome, dementias [00464].
With specific regards to claim 22 and 23, ‘129 further teaches that the peptide used for treatment of neurodegenerative diseases such as Alzheimer's disease and as evidenced by Murphy, the pathologies required for a diagnosis of Alzheimer’s disease is plaque deposits of the β-amyloid peptide as well as synaptic dysfunction (Abstract and page 1, paragraph 1, line 7-8).
Regarding claim 28, Ji teaches that GIP/GLP-1 co-agonist peptide with amino acid sequence YXEGTFTSDYSIYLDKQAAXEFVNWLLAGGPSSGAPPPSKNH2, wherein X is aminoisobutyric acid (p. 8, col. 2, section 4.1). Ji further discloses that the peptide displayed neuroprotective properties in animal models of Parkinson’s and Alzheimer’s disease. Ji further 
Thorkildsen et al. teaches a glucagon-like peptide receptor agonist for use in preventing diabetic progression. Thorkildsen further teach that the peptide ZP10A, comprises the glucagon-like peptide receptor agonist with an extended 5 lysine resides (KKKKK-NH2). Thorkildsen further teach the glucagon-like peptide receptor agonist with an extended 5 lysine resides had better receptor binding and that its affinity for the human GLP-1 receptor was 4-fold greater than the affinity of the unmodified GLP-1 (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the GIP/GLP-1 co-agonist peptide of Ji with the addition of lysine residues or equivalent peptides as taught by Thorkildsen because, Thorkildsen discloses that such peptides had better binding affinity and that its affinity for the human GLP-1 receptor was 4-fold greater than the affinity of the unmodified GLP-1. A skilled artisan would be motivated and have a reasonable expectation of success in modifying the peptide of Ji (which has been successful in treating disorders such as Alzheimer’s and Parkinson disease) by adding lysine residues or equivalent peptides as taught by Thorkildsen and using the peptide to treat Alzheimer’s diseases because the peptide would have better GLP-1 receptor binding.

Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that that the peptide of SEQ ID NO: 1 is not as identical to Ji as alleged by the Examiner. As set forth on page 8 of Ji, the DA-JC1 peptide features a Lys-yE-C16 acyl modified residue that is not present in SEQ ID NO: 1. Moreover, the Office has failed to identify how Thorkildsen can be combined with Ji without the presence of the recited Lys-yE- C16 acyl modification. Accordingly, through no combination of the two references as alleged can one skilled in the art arrive at the invention as claimed. 
The arguments above have been fully considered but are not persuasive because first, even though Ji teaches the instant SEQ ID NO: 7 where Lys is modified, Thorkildsen also teaches the instant SEQ ID NO: 7 where the Lys is not modified. It is evident that both references disclose the instant SEQ ID NO: 7 where Lys is modified (Ji) and where Lys is unmodified (Thorkildsen). Second, the instant claims 15-20 recite that a lipophilic substituent is attached to an amino acid at the C-terminus using a spacer γ-Glu and that the substituent includes C-16 acyl group. This reads on the modification on the peptide of Ji. In addition, the instant specification discloses that amino acid position 40 may be modified by attaching a hydrophilic or lipophilic moiety (p. 6 and 7). Clearly, the modification on the peptide of Ji is part of the instant claims.
Therefore, when the references are taken together, a skilled artisan would have been motivated to modify the GLP-1 agonist with the lysine residues because Thorkildsen discloses that the glucagon-like peptide receptor agonist with an extended 5 lysine residues had better receptor binding and that its affinity for the human GLP-1 receptor was 4-fold greater than the 
Applicant further argues that Thorkildsen presents a peptide with little to no identity to SEQ ID NO: 1 and that Thorkildsen identifies exendin-4 analog and presents comparisons to GLP-1 (7-36) amide (see, p. 490-491). Applicant further argues that Exendin-4 is described by Thorkildsen as being derived from the Gila monster and acts as a potent GLP-1 agonist (see, p. 490). Thorkildsen does not identify the modifications to exendin-4 nor does Thorkildsen provide any comparison between the ZP 10A peptide and exendin-4 and that there is no teaching or suggestion within Thorkildsen that identifies to one skilled in the art that the lysine repeats provide any benefit over exendin-4 or that the lysine repeats provide any agonistic activity at all, particularly as exendin-4 is already identified by Thorkildsen as being more potent to the GLP-1 receptor.
The arguments are not persuasive because it was ZP10A that was modified by the addition of the lysine residues, not exendin-4. In addition, the GLP-1 peptide disclosed by Thorkildsen comprises the instant SEQ ID NO: 7 and SEQ ID NO: 3. In addition, Thorkildsen discloses that the peptide ZP10A, which has the modification of the addition of the instant SEQ ID NO: 3, the lysine residues, had a better receptor binding and that its affinity for the human GLP-1 receptor was 4-fold greater than the affinity of the unmodified GLP-1 (please see abstract as well as materials and methods section). The materials and methods section on page 491 discloses that the GLP-1 Receptor Binding Studies were done with both ZP10A and GLP-1. It is evident that Thorkildsen gave a comparison between the GLP-1 peptide modified with lysine 
Applicant further argues that Ji identifies the DA-JC1 peptide as effective in treating neurodegenerative disorders. Applicant argues that in order to successfully achieve such, the peptide of Ji must already be able to successfully cross or penetrate the blood-brain barrier and that there is no teaching or suggestion in Ji or in Thorkildsen that fusion with exendin-4 or any part thereof will retain any ability to cross the blood brain barrier. There is also no suggestion at all in either Ji or Thorkildsen that the presence of an additional repeat of lysines as present on the modified exendin-4 of Thorkildsen will not negatively affect the ability of DA-JC 1 to cross the blood- brain barrier. Applicant further argues that appending sequences to a peptide to provide brain- blood barrier penetration is not predictable and that even if one skilled in the art were to append the lysine repeats of Thorkildsen to improve delivery, there would still be no reasonable expectation of success.
The arguments above are not persuasive because Ji discloses that the GLP-1 receptor agonists and GIP receptor agonists can pass through the blood–brain barrier and protect neurons under oxidative stress, inhibit apoptosis, promoting neuronal proliferation and neuronal cells to grow new projections. In addition, Ji disclose that DA-JC1 has neuroprotective 

Conclusion
Claims 1, 7, 9, 11, 12, and 14-24, 26-28 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 7 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654             

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654